DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claim Objections
Claim 4, 10, 13 and 16 objected to because of the following informalities:  
-- QEMU -- is abbreviated in claim 4, 10, 16.
- the o apparatus -- in claim 13 line 3.
Appropriate correction is required.

Specification

The abstract of the disclosure is objected to because of the following informalities:
-- VM -- is abbreviated without reciting the full form.
-- CPU -- is abbreviated without reciting the full form.
Correction is required.  See MPEP § 608.01(b).


Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 

thread #, CPU #, group #  in [0006].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-18 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:
Claim 1 recites “with a same performance indicator as the performance indicator”.  It is unclear if the “a same” is referring to the obtained performance indicator or CPU group performance indicator. 
Claim 1 recites performance indicator indication a specification feature without clearly reciting “specification feature” includes what features.
Claim 6 recites “model information” of the vCPU. It is unclear model information includes what information of the vCPU. 

Claims 7 and 13 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-18 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	claims 1-18: Yes 
Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1: “determining, from physical central processing unit (CPU) information, a target physical CPU group that satisfies the performance indicator”, “at least one physical CPU group comprises a first physical CPU with a same performance indicator as the performance indicator” (abstract idea: observe/judge/evaluate - merely Mental Process).

Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional elements of claim 1:  virtual central processing unit (VCPU) thread scheduling, obtaining a performance indicator required by a VCPU thread of a virtual machine (VM), the performance indicator indicates a specification feature of the VCPU, creating the VCPU thread according to the performance indicator, the physical CPU information comprises information on at least one physical CPU group, running the VCPU thread on the first physical CPU in the target physical CPU group (generic computing component/method tied to technological environments - doesn’t indicate improvement in technology/technical field).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC)

First, claims 1-6 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to “vCPU thread scheduling based on determining target cpu that satisfies the performance indicator required by vCPU thread of a virtual machine” at a high level of generality. The claim elements of “determining, from physical central processing unit (CPU) information, a target physical CPU group that satisfies the performance indicator”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, determining that a physical CPU satisfies vCPU performance requirement encompasses comparing the performance values of the vCPU with the performance values of the physical CPU, which is an example of observation/comparing information and deciding if the performance satisfies is an example of observation, compare and evaluation, all of which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Similar analysis can reveal that “at least one physical CPU group comprises a first physical CPU with a same performance indicator as the performance indicator” is also an abstract idea since it encompasses observation, comparison and evaluation of information. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of virtual central processing unit (VCPU) thread scheduling (i.e. generic method in particular technological environment routine), obtaining a performance indicator required by a VCPU thread of a virtual machine (VM) (i.e. data gathering), the performance indicator indicates a specification feature of the VCPU (i.e. data details), creating the VCPU thread according to the performance indicator (i.e. generic method in a specific technological environment), the physical CPU information comprises information on at least one physical CPU group (i.e. data details), running the VCPU thread on the first physical CPU in the target physical CPU group (i.e. generic post-solution activity in specific technological environment).These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, thread scheduling, creating vCPU threads, running the vCPU are examples of generic and routinely performed in the virtual environment as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the vCPU thread scheduling method are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well, understood, routine and conventional (specification: Background, Reference in IDS and PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 7 and 13 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-6, 8-12, 14-18 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-18 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warkentin et al. (US Pub. No. 2018/0173553 A1, hereafter Warkentin) in view of Bonnet et al. (US Pub. No. 2014/0282540 A1, hereafter Bonnet).

Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Warkentin teaches the invention substantially as claimed including a virtual central processing unit (VCPU) thread scheduling method ([0012] align vCPU allocations/use), comprising: 
obtaining a performance indicator required by a VCPU thread of a virtual machine (VM) ([0012] vCPU of VM, per-vCPU power and/or performance [0021] read and set vCPU CPPC performance states), wherein the performance indicator indicates a specification feature of the VCPU ([0012] vCPU’s target power and performance states [0020] load balancing, power efficiency objectives); 
creating the VCPU thread according to the performance indicator ([0003] VM, desired power/performance state, vCPU [0004] VM, set, target power/performance state, vCPU [0015]); 
determining, from physical central processing unit (CPU) information ([0035] device tree enumerating the CPUs, device tree definitions, A57/A53 cores,  table 1), a target physical CPU group that satisfies the performance indicator ([0004] align usage of host CPU resources by the vCPU with the target power or performance state [0012] [0015] [0018] number of host CPU, cluster of higher/lower performance cpu), wherein the physical CPU information comprises information on at least one physical CPU group ([0018] cluster higher/lower performance CPU ), and wherein the at least one physical CPU group comprises a first physical CPU with a same performance indicator as the performance indicator (fig 2 204 explicit cues, power/performance state vCPU, aligns the vCPUs allocation/usage of host CPU resources to the target power/performance state); and 
running the VCPU thread on the first physical CPU in the target physical CPU group ([0023] optimize, allocation/use, host CPU resources, vCPU, power/performance states).  
Warkentin doesn’t specifically teach obtaining.
Bonnet, however, teaches obtaining a performance indicator ([0008] electronically receiving performance data related to the execution of the plurality of virtual machines).

 It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Warkentin with the teachings of Bonner of receiving performance data related to the execution of virtual machines to improve efficiency and allow obtaining performance data to the method of Warkentin as in the instant invention. The combination of cited analogous arts (Warkentin [0004] Bonnet [0002]) would have been obvious because applying known method receiving the performance data as taught by Bonnet to the method of virtual machine power and performance management of Warkentin to yield predictable result of obtaining performance indicator with reasonable expectation of success and motivated by improved efficiency (Warkentin [0012] Bonnet [0006]).

As per claim 2, Warkentin teaches wherein before the determining, the VCPU thread scheduling method further comprises: obtaining performance indicators of N physical CPUs, wherein N > 1 ([0018] number of host CPUs 114, homogeneous CPUs, heterogeneous CPUs, different performance); and 
classifying, according to the performance indicators of the N physical CPUs, physical CPUs comprising the performance indicator into one physical CPU group to obtain the at least one physical CPU group ([0018] cluster of higher performance CPU, cluster of lower performance CPU).  

As per claim 3, Warkentin teaches using, as the physical CPU information, a correspondence between each of the at least one physical CPU group and a performance indicator indicated by the physical CPU group ([0034] high performance A57 cores, low performance A53 cores, overriding the host CPU processor ID to reflect a big or little CPU as appropriate and writing the overridden processor ID to the predefined vCPU register [0035] device tree, two A57 and two A53 cores).  

As per claim 4, Warkentin teaches creating a virtual operating system emulator (QEMU) main thread of the VM (fig 1 VM 106 guest OS 108 vCPU 116 hypervisor 104); and using a performance indicator of a second physical CPU running the QEMU main thread 540555-v2/4657-9930017Atty. Docket No. 4657-99300 (85205866US04)([0018] host CPU, homogeneous/heterogeneous, identical/different, compute performance, cluster of higher/lower performance CPU)  as the performance indicator required by the VCPU thread ([0021] ACPI CPPC-based CPU performance, read and set vCPU CPPC performance state [0041] performance of a system's CPUs, number of performance control registers (defined per-CPU) that the OS uses to read out and set the performance level (i.e., state) of each CPU [0042] emulate the performance control registers for each vCPU of a VM). 

As per claim 5, Warkentin teaches wherein the obtaining comprises obtaining preset VM configuration information ([0044] configuration files of the VM), wherein the preset VM configuration information comprises the performance indicator ([0044] performance state, per-vCPU ACPI data structures, performance state, particular vCPU).  
As per claim 6, Warkentin teaches wherein the performance indicator comprises model information of the VCPU (([0034] vCPU performance class, high performance A57 cores, low performance A53 cores), and wherein a performance indicator of the physical CPU is model information of the physical CPU ([0035] device tree, two A57 cores, two A53 cores).  

Claim 7 recites a physical computer (Warkentin: fig 1 hosts system 100), comprising: 
a hardware layer comprising N physical central processing units (CPUs), wherein N > 1 (Warkentin: fig 1 Hardware 112 host CPUs 114 1…N); a host running on the hardware layer (Warkentin: fig 1 hosts system 100 software 102 hardware 112); at least one virtual machine (VM) running on the host (Warkentin: fig 1 VM 106 guest OS 108 vCPU 116), wherein the host is configured to; perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 8 recites the physical computer, wherein the host is further configured to perform limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 9 recites the physical computer, wherein the host is further configured to perform limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 10 recites the physical computer, wherein the host is further configured to perform limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 11 recites the physical computer, wherein the host is further configured to perform limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 12 recites the physical computer, wherein the host is further configured to perform limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 13 recites a computer program product comprising computer executable instructions stored on a non-transitory computer-readable medium that, when executed by one or more physical processors, cause the o apparatus to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 14 recites the computer program product, wherein the instructions further cause the apparatus to perform limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 15 recites the computer program product, wherein the instructions further cause the apparatus to perform limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 16 recites the computer program product, wherein the instructions further cause the apparatus to perform limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 17 recites the computer program product, wherein the instructions further cause the apparatus to perform limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 18 recites the computer program product, wherein the instructions further cause the apparatus to perform limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gao; Qunying et al. (US 20170177397 A1) teaches prioritization of low active thread count virtual machines in virtualized computing environment.
MIZUNO; Satoshi (US 20090113426 A1) teaches virtual computer system managing schedule for allocating cpu to guest oses and guest os scheduling method.
TAKEUCHI; Shoichi et al. (US 20150339167 A1) teaches virtual computer system and scheduling method.
Tian; Kun et al. (US 20110154321 A1) teaches virtual-cpu based frequency and voltage scaling.
WADA; SHINTARO et al. (US 20110225591 A1) teaches hypervisor, computer system, and virtual processor scheduling method.
ZHENG; Haoqiang et al. (US 20150058861 A1) teaches cpu scheduler configured to support latency sensitive virtual machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195